ACCEPTED
                                                                                    08-18-00086-CR
                              08-18-00086-CR                            EIGHTH COURT OF APPEALS
                                                                                   EL PASO, TEXAS
                                                                                  5/29/2018 9:04 AM
                                                                                 DENISE PACHECO
                                                                                             CLERK



                       CAUSE NO. 17-06-05848-CRW
                                                                 FILED IN
STATE OF TEXAS                         '   IN THE DISTRICT
                                                         8thCOURT
                                                             COURT OF APPEALS
                                       '                     EL PASO, TEXAS
vs.                                    '   143RD JUDICIAL 5/29/2018
                                                          DISTRICT  9:04:05 AM
                                       '                     DENISE PACHECO
                                                                  Clerk
KAIRI SHOREA JERNIGAN                  '   WARD COUNTY, TEXAS


                             NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes KAIRI SHOREA JERNIGAN, Defendant in the above styled and

numbered cause, and gives this written notice of appeal to the Court of Appeals

of the State of Texas from the judgment of conviction and sentence herein

rendered against KAIRI SHOREA JERNIGAN on February 14, 2018.


                                    Respectfully submitted,

                                    ROBERT V GARCIA, JR.

                                    413 N. Texas Avenue
                                    Odessa, Texas 79761
                                    Tel: (432) 332-6756
                                    Fax: (432) 332-6759



                                    By: /s/ Robert V. Garcia, Jr.
                                       Robert V. Garcia, Jr.
                                       State Bar No. 07645200
                                       Rvgbob@aol.com
                                       Attorney for KAIRI SHOREA JERNIGAN
                          CERTIFICATE OF SERVICE

      This is to certify that on May 29, 2018, a true and correct copy of the above

and foregoing document was served on the Ward County District Attorney's

Office, via facsimile: Fax: (432) 943-3626.

                                       /s/ Robert V. Garcia, Jr.
                                      ROBERT V. GARCIA, JR.